Exhibit (a)1)(ii) LETTER OF TRANSMITTAL Regarding Units of Limited Liability Company Interests in MAN-GLENWOOD LEXINGTON TEI, LLC Tendered Pursuant to the Offer to Purchase Dated January 28, 2010 THE OFFER AND WITHDRAWAL RIGHTS WILL EXPIRE AT, AND THIS LETTER OF TRANSMITTAL MUST BE RECEIVED BY THE FUND BY, 5:00 P.M, CENTRAL TIME, ON FEBRUARY 26, 2010, UNLESS THE OFFER IS EXTENDED. COMPLETE THIS LETTER OF TRANSMITTAL AND RETURN BY MAIL OR FAX TO: MAN-GLENWOOD LEXINGTON TEI, LLC UMB Fund Services 803 W.
